DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “ wherein when a SIM is selected based on the position of a SIM placed in the wireless communication device, a SIM that is positioned first will be selected first;… establishing a plurality of logical data connections over the second wireless carrier connection; wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank; wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication… wherein the starter SIM selection policy and the SIM selection policy are different; wherein the starter SIM selection policy is applicable for selecting the starter SIM from the wireless communication device only; and wherein the SIM selection policy is applicable for selecting the second SIM and third  SIM from the wireless communication device and the SIM bank respectively.” in addition to claim 1. 
Regarding claim 10, Prior art fails to teach the combination of “ wherein when a SIM is selected based on the position of a SIM placed in the wireless communication device, a SIM that is positioned first will be selected first;… establishing a plurality of logical data connections over the second wireless carrier connections; wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank; wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication… wherein the starter SIM selection policy and the SIM selection policy are different; wherein the starter SIM selection policy is applicable for selecting the starter SIM from the wireless communication device only; and wherein the SIM selection policy is applicable for selecting a SIM from the wireless communication device and at least one SIM bank.” in addition to claim 10. 

Regarding claim 12, Prior art fails to teach the combination of “ wherein when a SIM is selected based on the position of a SIM placed in the wireless communication device, a SIM that is positioned first will be selected first;… establishing a plurality of logical data connections over the second wireless carrier connection; wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank; wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication… wherein the starter SIM selection policy and the SIM selection policy are different; wherein the starter SIM selection policy is applicable for selecting the starter SIM from the wireless communication device only; and wherein the SIM selection policy is applicable for selecting the second SIM and third  SIM from the wireless communication device and the SIM bank respectively.” in addition to claim 12. 

Claims 2-9, 11, 13-20 are allowed as being dependent on claim 1 or 10 or 12.
	The closest prior art, Chong (US 20170223313 A1) in para 0052 depicts multi SIM communication device can connect to base stations 111-114 by using SIM cards 201a or 201b. however it doesn’t teach wherein when a SIM is selected based on the position of a SIM placed in the wireless communication device, a SIM that is positioned first will be selected first;… establishing a plurality of logical data connections over the second wireless carrier connection; wherein at least two of the plurality of logical data connections are aggregated to form an aggregated logical connection; wherein the aggregated logical connection is formed to be used as an authentication connection to carry authentication information and authentication requests between the wireless communication device and the SIM bank; wherein remaining logical data connection(s) of the plurality of logical data connections is/are used for data communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/AJIT PATEL/Primary Examiner, Art Unit 2416